UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 MARQUIN McLEAN,

                                  Plaintiff,

                      -against-                                     20-CV-9925 (LLS)

 ROBERT MORTON JR., SUPERINTENDENT,                             ORDER OF DISMISSAL
 DOWNSTATE CORRECTIONAL FACILITY;
 JOHN DOE, M.D.,

                                  Defendants.

LOUIS L. STANTON, United States District Judge:

       Plaintiff, appearing pro se, filed this action under 42 U.S.C. § 1983 while he was

incarcerated in Bare Hill Correctional Facility. On March 2, 2021, the Court issued an order

directing Plaintiff to file an amended complaint within sixty days. That order specified that

failure to comply would result in the dismissal of this action for failure to state a claim upon

which relief may be granted. Plaintiff has not filed an amended complaint. Accordingly, this

action, filed in forma pauperis under 28 U.S.C. § 1915(a)(1), is dismissed for failure to state a

claim upon which relief may be granted pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii).

       The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket.

SO ORDERED.

 Dated:    May 24, 2021
           New York, New York

                                                                 Louis L. Stanton
                                                                    U.S.D.J.
